In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 17-1113
JAMES SNOW,
                                                   Petitioner-Appellant,

                                    v.

RANDY PFISTER, *
                                                   Respondent-Appellee.
                       ____________________

           Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
               No. 13-cv-3947 — Elaine E. Bucklo, Judge.
                       ____________________

   ARGUED OCTOBER 25, 2017 — DECIDED JANUARY 25, 2018
                ____________________

    Before KANNE and SYKES, Circuit Judges, and DARROW, Dis-
trict Judge. **



* Michael Lemke was replaced by Randy Pfister, the current warden of
Stateville Correctional Center. See Rule 2(a) of the Rules Governing Sec-
tion 2254 Cases in the United States District Court.
** Of the United States District Court for the Central District of Illinois,
sitting by designation.
2                                                  No. 17-1113

    KANNE, Circuit Judge. James Snow was convicted of mur-
der and sentenced to natural life in prison. In a petition for a
writ of habeas corpus, he alleges that his constitutional rights
were violated when his trial counsel failed to provide effec-
tive assistance and when the prosecutor failed to disclose ma-
terial evidence helpful to the defense. The district court de-
nied the petition. We affirm.
                     I.   BACKGROUND
    William Little was shot to death while working at the
Clark Street gas station in Bloomington, Illinois on March 31,
1991. Officer Pelo of the Bloomington Police Department was
the first law enforcement officer to respond. No one other
than Little was found in the station. Danny Martinez told in-
vestigators that he was walking towards the station after fill-
ing his tires when he heard two loud “pops.” He turned to
check on his car. When he turned back towards the station,
he saw a man walking backwards out of the door. He said he
came within a few feet of the man. Carlos Luna told investi-
gators that he was looking out of his window across the street
from the station at the time of the incident and that he saw a
white male who appeared to be carrying something under a
long trench coat walking out of the gas station. A third wit-
ness, Gerado Gutierrez, told the investigators that he pur-
chased fuel at the station around the time of the incident and
that when he entered the station to pay, he saw another man
with the attendant who appeared to be trying to avoid being
seen. No suspect was immediately apprehended.
    In April 1991, James Snow was arrested for robbing a dif-
ferent gas station in Bloomington, Illinois. It took the police
several hours to find Snow hiding in the attic of his sister’s
house in Missouri to complete the arrest. He was transported
No. 17-1113                                                3

back to Bloomington, where he was interviewed by police.
According to the officers who transported and questioned
Snow, he repeatedly asked about the Little homicide investi-
gation and asked “what would happen to him if he knew
something about the murder.” (R. 47-6 at 121.)
    Snow was then called to participate in a lineup. He ini-
tially refused to participate. Carlos Luna viewed the lineup
and stated that Snow looked like the man he saw leaving the
gas station on March 31. Danny Martinez also viewed the
lineup and indicated that he thought two of the individuals,
neither of whom was Snow, looked like the man he saw at
the station that night, but he made no identification.
    After the lineup, Snow moved to Florida. He returned to
Bloomington in July 1993, and in October 1994, he pleaded
guilty to obstruction of justice for attempting to persuade a
girlfriend to lie about his involvement in another crime.
Snow was incarcerated until February 1996. Upon his re-
lease, he moved back to Florida.
    In September 1999, Snow was indicted in Illinois state
court for the murder of William Little. Snow was appre-
hended later that month in Ohio. When first approached by
the police, Snow provided a false name and identification.
He then fled after the officer attempted to view a tattoo on
his calf. He was arrested a short time later hiding under the
porch of a nearby home.
   Susan Claycomb was also charged for the crime. Her case
went to trial before Snow’s, and she was acquitted. Accord-
ing to the state’s theory at Snow’s trial, Claycomb was
Snow’s getaway driver.
4                                                             No. 17-1113

     In 2000, G. Patrick Riley and Frank Picl were appointed
 to represent Snow. At the end of that year, Snow sent the trial
 judge a letter stating he believed his attorneys were unpre-
 pared for trial. He subsequently sought a continuance. The
 judge questioned the attorneys, determined they were ade-
 quately prepared for trial, and denied the request.
     Snow’s trial began in January 2001 and lasted nine days.
 In all, the state called forty-three witnesses, and Snow called
 fifteen. The state called Martinez and Luna as eyewitnesses.
 Martinez identified Snow and testified about seeing some-
 one exit the gas station as he approached it on the night of
 March 31, 1991. He admitted he had not identified Snow in
 photographs or in the lineup, but had later identified him
 from a picture in the newspaper after Snow was arrested
 years after the murder. Luna made no in-court identification
 of Snow, but testified regarding his statements given to the
 investigators on the night of the murder.
     Officer Pelo testified about receiving the dispatch call on
 March 31, 1991. He stated that he saw Martinez filling his
 tires and approaching the station. He did not see anyone
 leave the station.
    Twelve other witnesses testified that, at various times,
 Snow admitted responsibility for the murder or otherwise in-
 dicated that he was involved in the crime. 1




1 For details regarding these witnesses’ testimonies, see the district court’s
memorandum opinion and order. Snow v. Pfister, 240 F. Supp. 3d 854 (N.D.
Ill. 2016).
No. 17-1113                                                    5

    Snow testified in his own defense, claiming to have been
at home with his wife on the night in question. His wife also
testified that Snow was home with her on March 31, 1991.
    In his closing argument, Snow’s counsel highlighted in-
consistencies between the testimonies of the state’s wit-
nesses, particularly between the different accounts of Mar-
tinez and Pelo. He also pointed out that none of the witnesses
contacted authorities after Snow allegedly confessed to the
crime and that many of the state’s witnesses had lengthy
criminal histories.
    The state focused on the testimony of the eyewitnesses
and of the witnesses who said Snow implicated himself in
the crime. The state also highlighted as evidence of guilt
Snow’s refusal to participate in the lineup, his flight to Ohio
following his indictment, his attempt to use a false identifi-
cation when apprehended in Ohio, and the fact that Snow
never provided an alibi before trial, despite knowing he was
a suspect for years.
     The jury found Snow guilty of first degree murder. After
the trial, Snow sent two letters to the trial court asserting his
attorneys had provided ineffective assistance of counsel. The
trial judge held a hearing, reviewed Snow’s complaints, and
denied the motion. The trial judge also denied Snow’s mo-
tion to reconsider. The Illinois appellate court denied Snow’s
direct appeal, and the Illinois Supreme Court denied his pe-
tition for leave to appeal.
    In 2004, Snow filed a pro se petition for postconviction re-
lief. In 2008, the Exoneration Project began representing
Snow. It filed an amended petition citing new evidence in
6                                                    No. 17-1113

support of Snow’s ineffective assistance claim, including ev-
idence that one of Snow’s trial attorneys had since been dis-
barred. The Illinois circuit court denied the postconviction
petition, the Illinois appellate court affirmed the denial, and
the Illinois Supreme Court again denied Snow’s petition for
leave to appeal.
     Snow filed the instant petition for habeas corpus relief in
federal court in May 2013. Shortly thereafter, Snow discov-
ered additional evidence and filed a motion for leave to file
a successive postconviction petition in state court. The pro-
ceedings in federal court were stayed pending the proceed-
ings in state court. The Illinois circuit court denied the mo-
tion for leave to file a successive postconviction petition, the
Illinois appellate court affirmed, and again the Illinois Su-
preme Court denied Snow’s petition for leave to appeal. The
federal district court then lifted the stay and addressed the
merits of the petition for a writ of habeas corpus. The district
court denied the petition, and this court certified the claims
for appeal. For the following reasons, we affirm the judg-
ment of the district court.
                       II.   ANALYSIS
     This court reviews the district court’s denial of habeas cor-
pus relief de novo. Campbell v. Reardon, 780 F.3d 752, 761 (7th
Cir. 2015). Under the Antiterrorism and Effective Death Pen-
alty Act (“AEDPA”), the federal court may grant a federal pe-
tition for habeas corpus only if the state court’s ruling on the
federal constitutional question “‘was contrary to, or involved
an unreasonable application of, clearly established Federal
law, as determined by the Supreme Court,’ or ‘was based on
an unreasonable determination of the facts in light of the evi-
dence presented in the State court proceeding.’” Id. (quoting
No. 17-1113                                                     7

28 U.S.C. § 2254(d)). This standard is “‘difficult to meet’ and
‘highly deferential.’” Id. (quoting Cullen v. Pinholster, 563 U.S.
170, 181 (2011)). A petitioner “must show that the state court’s
ruling on the claim being presented in federal court was so
lacking in justification that there was an error well under-
stood and comprehended in existing law beyond any possi-
bility for fair-minded disagreement.” Id. at 761–62 (quoting
Harrington v. Richter, 562 U.S. 86, 103 (2011)).
   This “deferential standard of review applies only to claims
that were actually ‘adjudicated on the merits in State court
proceedings.’” Id. at 762 (quoting § 2254(d)). For each claim,
we review the decision of the last state court to address its
merits. Id.
    In addition to the merits of Snow’s claims, we must con-
sider which claims have been procedurally defaulted. “There
are two distinct ways in which a state prisoner can procedur-
ally default a federal claim.” Thomas v. Williams, 822 F.3d 378,
384 (7th Cir. 2016). In cases where the state court declines to
address a petitioner’s federal claims because the petitioner
did not meet state procedural requirements, “principles of
comity and federalism dictate against upending the
state-court conviction, and instead, finding that the peti-
tioner’s claim is procedurally defaulted.” Id.
    The second type of procedural default stems from the re-
quirement that a state prisoner must exhaust his remedies in
state court before seeking relief in federal court. Id.;
§ 2254(b)(1)(A)). “State prisoners must give the state courts
one full opportunity to resolve any constitutional issues by
invoking one complete round of the State’s established appel-
late review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845
(1999). To exhaust state remedies in the Illinois courts, the
8                                                    No. 17-1113

prisoner must include his claims in a petition for leave to ap-
peal to the Illinois Supreme Court. Id. at 845–46.
    “Procedural default may be excused … where the peti-
tioner demonstrates either (1) ‘cause for the default and actual
prejudice’ or (2) ‘that failure to consider the claims will result
in a fundamental miscarriage of justice.’” Thomas, 822 F.3d at
386 (quoting Coleman v. Thompson, 501 U.S. 722, 750 (1991)).
    Snow’s claims fall into two substantive categories: claims
of ineffective assistance of trial counsel and claims that the
state failed to disclose material evidence helpful to the de-
fense. We address each category in turn, including analyses
of which claims have been procedurally defaulted.
    A. Ineffective Assistance of Counsel
    To succeed on a claim of ineffective assistance of counsel,
a plaintiff must show that counsel “made errors so serious
that counsel was not functioning as the ‘counsel’ guaranteed
the defendant by the Sixth Amendment” and that the errors
deprived the defendant of a fair trial. Strickland v. Washington,
466 U.S. 668, 687 (1984). The plaintiff must show that there is
a “reasonable probability that, but for counsel’s unprofes-
sional errors, the result of the proceeding would have been
different.” Id. at 694. When asserting an ineffective assistance
of counsel claim in the context of an AEDPA petition for ha-
beas corpus relief, the prisoner must show that the state
court’s decision is contrary to or involved an unreasonable
application of this standard. Campbell, 780 F.3d at 761–62.
    The Illinois appellate court dismissed Snow’s ineffective
assistance of counsel claims under the doctrine of res judicata,
therefore, the circuit court was the last court to review the
merits of the claims. Res judicata is “not a bar to consideration
No. 17-1113                                                      9

of claims in a federal habeas action.” Davis v. Lambert, 388 F.3d
1052, 1058 (7th Cir. 2004) (quoting Moore v. Bryant, 295 F.3d
771, 776 n. 1 (7th Cir. 2002)). So we review the opinion of the
Illinois circuit court, which granted the state’s motion to dis-
miss these claims.
    Snow alleges his appointed attorneys provided ineffective
assistance of counsel, and that the Illinois court’s contrary
conclusion is unreasonable. First, he argues that counsel
failed to use available evidence, or failed to perform the nec-
essary investigation to discover evidence, to impeach Mar-
tinez and Luna. See Strickland, 466 U.S. at 691 (“[C]ounsel has
a duty to make reasonable investigations or to make a reason-
able decision that makes particular investigations unneces-
sary.”). Second, he alleges his attorney was suffering from al-
coholism during the trial.
   1. Procedurally defaulted ineffective assistance of counsel
      claims
    Snow did not specifically allege in the petition for leave to
appeal that his attorneys were ineffective because they failed
to call Officer Sanders to testify regarding Carlos Luna’s abil-
ity to describe Snow after the incident. Nor did the petition
address whether counsel was ineffective for failing to call Of-
ficer Williams to testify regarding what he saw at the gas sta-
tion on the night of the murder.
    There was no reason Snow could not have included both
of these claims in his initial petition for leave to appeal. Issues
not raised in the petition are not properly before the court and
are considered forfeited. People v. Fitzpatrick, 986 N.E.2d 1163,
1170 (Ill. 2013). The fact that an Illinois Supreme Court rule
limits the number of pages in a petition for leave to appeal
10                                                  No. 17-1113

does not excuse a petitioner from the requirement. Therefore,
Snow cannot establish cause, and he does not allege that this
court’s refusal to review these allegations will result in a fun-
damental miscarriage of justice. These claims, therefore, are
defaulted, and we will not review their merits.
   Snow’s remaining ineffective assistance claims were
properly raised in his first postconviction petition and first
petition for leave to appeal, and the Illinois circuit court ad-
dressed the claims on their merit. These claims, discussed be-
low, are not defaulted.
     2. Statements tending to impeach Martinez
     Snow argues that, had counsel properly investigated and
questioned the state’s witnesses, Martinez’s testimony would
have been impeached at trial. In his initial postconviction pe-
tition and subsequent petition for leave to appeal, Snow al-
leged claims of ineffective assistance of counsel based on
statements made by Officer Pelo, by Dennis and William Hen-
dricks, by Detective Crowe, and by Martinez himself. The Il-
linois appellate court rejected each of these claims. Therefore,
these claims were not procedurally defaulted. The district
court found that the Illinois court’s conclusion was based on
the reasonable application of federal law. We agree.
    At trial, Officer Pelo testified that he did not see anyone
leave the gas station, which contradicted Martinez’s account.
On the night of the murder, however, Pelo told investigators
specifically that he was looking back and forth between Mar-
tinez and the front of the station and that he did not see any-
one else. Thus, Snow urges, if Pelo’s testimony is true, Mar-
tinez must be lying. Snow argues that this direct contradiction
No. 17-1113                                                    11

was not presented at trial and that it could have been if coun-
sel had interviewed Pelo. It is undisputed that counsel did not
interview Pelo.
    Snow also argues counsel should have presented the jury
with testimony from Dennis and Williams Hendricks. In affi-
davits, the Hendrickses stated that Martinez said he knew
Snow and that he did not see Snow at the crime scene. Both
testified for Snow at trial, but counsel focused on eliciting tes-
timony about another witness. Counsel acknowledged that
they failed to lay the necessary foundation to use William to
impeach Martinez.
   Moreover, Snow contends that counsel should have inter-
viewed and called Detective Crowe to impeach Martinez’s
credibility by explaining that Martinez actually identified
other people, not Snow, in the initial lineup.
    Finally, Snow claims counsel should have discovered po-
lice reports that contain an interview with Martinez. The re-
ports reveal that Martinez told detectives that the victim’s
mother had been contacting him and that the police acknowl-
edged that they gave Martinez’s phone number to the victim’s
mother. This evidence could have been used to show how
Martinez’s testimony had been influenced.
    Certainly, all of this evidence would have further im-
peached the credibility of one of only two eyewitnesses. Snow
points out that much of this evidence was presented in his
co-defendant’s trial and that his co-defendant was acquitted,
but the role of Martinez’s testimony in that trial is unclear.
Regardless, Snow cannot demonstrate that counsel’s failure to
solicit any of this testimony was prejudicial. At trial, Mar-
tinez’s credibility was undermined. Snow’s counsel pointed
12                                                     No. 17-1113

out the difference in Pelo’s testimony and Martinez’s account
of what occurred at the gas station. And Martinez himself told
the jury how he was not able to identify Snow immediately
after the incident. One of the attorneys explained that it was
his experience that continuing to introduce cumulative im-
peachment evidence could do more harm than good and that
he believed Martinez’s credibility was sufficiently challenged.
In light of the other evidence, it was reasonable for the state
court to conclude that counsel’s failure to introduce this evi-
dence did not affect the outcome of the case. Therefore, Snow
is not entitled to relief on this basis.
     3. Counsel’s personal and professional problems
    Snow’s assertion that he was denied effective assistance of
counsel based on Picl’s personal problems is easily dismissed.
Frank Picl was disbarred in 2006 after he pleaded guilty to fi-
nancial exploitation of an elderly person. According to testi-
mony from Picl’s sentencing hearing, he suffered from alco-
holism, mental illness, and a gambling addiction dating back
at least as far as the time of Snow’s trial. However, Snow fails
to allege any specific incident that occurred during the course
of Picl’s representation of Snow. See Strickland, 466 U.S. at 693
(“It is not enough for the defendant to show that the errors
had some conceivable effect on the outcome of the proceed-
ing.”); see also United States v. Jackson, 930 F. Supp. 1228, 1234
(N.D. Ill. 1996) (“Alcoholism, or even alcohol or drug use dur-
ing trial, does not necessarily constitute a per se violation of
the Sixth Amendment absent some identifiable deficient per-
formance resulting from the intoxication.”). The Illinois
court’s determination that Picl’s personal problems, without
more, did not constitute ineffective assistance of counsel is
No. 17-1113                                                    13

consistent with Supreme Court precedent. Snow is not enti-
tled to relief on this basis.
   B. Brady v. Maryland Claims
    Snow’s habeas corpus petition also alleges that the state
failed to disclose material evidence helpful to the defense. The
failure to disclose such evidence is a violation of the accused’s
due process rights. Brady v. Maryland, 373 U.S. 83, 87 (1963)
(“[T]he suppression by the prosecution of evidence favorable
to an accused upon request violates due process where the
evidence is material either to guilt or punishment, irrespec-
tive of the good faith or bad faith of the prosecution.”). There
is no difference between exculpatory and impeachment evi-
dence for these purposes. United States v. Bagley, 473 U.S. 667,
676 (1985); Giglio v. United States, 405 U.S. 150, 154 (1972). The
state’s obligation under Brady turns on the cumulative effect
of all evidence wrongly suppressed by the government. Kyles
v. Whitley, 514 U.S. 419, 421, 437–38 (1995). To be entitled to
habeas corpus relief on this basis, Snow must demonstrate
that the Illinois court’s decision is contrary to or involves an
unreasonable application of Brady and its progeny. He has
not.
   1. Brady claims raised in Snow’s first postconviction petition
    Snow claims the state should have disclosed deals made
with several witnesses who, he claims, received leniency in
their own criminal trials in exchange for their testimony.
Snow’s initial postconviction petition and first petition for
leave to appeal addressed whether the state has a duty to dis-
close deals made to witnesses in exchange for their testimony
regardless of whether such information is publicly available.
14                                                  No. 17-1113

The Illinois appellate concluded that no Brady violation oc-
curred. Thus, these claims are not defaulted.
    For those witnesses who actually received a downward
sentencing departure, all court documents regarding the wit-
nesses’ sentences were publically available. It was reasonable
for the state court to determine that no Brady violation oc-
curred. See United States v. Shields, 789 F.3d 733, 747 (7th Cir.
2015) (noting that documents were publicly available and
concluding that the documents were not suppressed under
Brady); United States v. Morris, 80 F.3d 1151, 1170 (7th Cir.
1996) (“[T]he government will not be found to have sup-
pressed material information if that information also was
available to a defendant through the exercise of reasonable
diligence.”).
    Snow also claims the state should have disclosed evidence
that it coached or coerced the testimony of Steven Scheel. This
claim was also included in the initial petitions and not de-
faulted. At trial, Scheel testified that he had known Snow
since childhood and that Snow told him that he had robbed
the gas station and killed the attendant. An affidavit submit-
ted by an investigator for Snow’s defense states that Scheel
told investigators that he was threatened or coerced into tes-
tifying against Snow and that detectives tried to coach him on
what to say. But, Scheel himself refused to sign an affidavit
stating that the state had coerced his testimony, and many
other witnesses testified that Snow made similar inculpatory
statements. The Illinois appellate court reasonably applied
Brady and other federal precedent and concluded that the ev-
idence was not material.
No. 17-1113                                                     15

   2. Brady claims raised in Snow’s successive postconviction pe-
      tition
     Snow’s remaining Brady claims were raised for the first
time in his successive postconviction petition. The Illinois
court denied Snow leave to file this petition. The appellate
court affirmed, and the Illinois Supreme Court denied his pe-
tition for leave to appeal. Therefore, Snow subjected these
claims to a full round of review in state court before seeking
federal review. The state court’s decision, however, was based
on Illinois state law. Generally, this court will not review a
claim resolved by the state court on independent and ade-
quate state law grounds. Woods v. Schwartz, 589 F.3d 368, 373
(7th Cir. 2009). Because Snow was denied leave to file his suc-
cessive petition based on the Illinois Post-Conviction Hearing
Act, both parties assert that the claims were procedurally de-
faulted.
     The Illinois Post-Conviction Hearing Act limits a peti-
tioner to one petition. 725 ILCS 5/122-1(f). Leave to file a suc-
cessive petition is required and “may be granted only if a pe-
titioner demonstrates cause for his or her failure to bring the
claim in his or her initial post-conviction proceedings and
prejudice results from that failure.” Id. The Illinois court
found that Snow had demonstrated cause, but not prejudice.
    It is difficult to conclude that the state court’s decision was
based entirely on independent and adequate state grounds.
“[W]hen resolution of the state procedural law question de-
pends on a federal constitutional ruling, the state-law prong
of the court’s holding is not independent of federal law and
[the federal court’s] jurisdiction is not precluded.” Ake v. Ok-
lahoma, 470 U.S. 68, 75 (1985). The Illinois court had to con-
16                                                   No. 17-1113

sider the merits of Snow’s Brady claims raised in the succes-
sive petition when determining whether Snow demonstrated
prejudice. See Banks v. Dretke, 540 U.S. 668, 691 (2004)
(“‘[C]ause and prejudice … parallel two of the three compo-
nents of the alleged Brady violation itself.’” (quoting Strickler
v. Greene, 527 U.S. 263, 282 (1999)). In concluding that Snow
failed to demonstrate prejudice, the court noted that the
claims failed the Brady materiality standard.
    Regardless of whether the claims are considered defaulted
or are reviewed on their merits, Snow is not entitled to relief.
Though he can show cause, he cannot demonstrate prejudice
to avoid default, or materiality to succeed on the merits. See
Banks, 540 U.S. at 691 (“[P]rejudice within the compass of the
“cause and prejudice” requirement exists when the sup-
pressed evidence is “material” for Brady purposes.”); see also
People v. Pitsonbarger, 793 N.E.2d 609, 621 (Ill. 2002) (explain-
ing that the cause-and-prejudice test for filing successive post-
conviction petitions in Illinois mirrors the cause-and-preju-
dice test used by federal courts reviewing procedurally de-
faulted claims in habeas corpus proceedings).
    Snow’s successive petition included an affidavit from Ed
Palumbo, one of the witnesses who testified that Snow made
a statement indicating he committed the murder. In the affi-
davit, Palumbo claimed that he thought Snow was “bullshit-
ting” when he made the inculpatory statement, that the pros-
ecutor indicated that he did not think that Snow was guilty,
and that he had been trying to get a “deal” in his own criminal
proceedings. Because Palumbo failed to provide this testi-
mony earlier, Snow had cause to include the evidence for the
first time in his successive petition. The Illinois court specifi-
cally found Palumbo’s assertion regarding the prosecutor’s
No. 17-1113                                                       17

statement not credible. The only other information in the affi-
davit potentially in the custody of the state at the time of trial,
and thus the only evidence that could have been suppressed
by the state, was the fact that Palumbo was seeking a deal.
And the impeachment value of this evidence was limited. Pa-
lumbo stated only that he sought a deal, not that he had re-
ceived one. This evidence on its own would not have likely
changed the outcome of the proceeding.
   The wife of another witness, Bruce Roland, also provided
an affidavit stating that Roland was pressured by law enforce-
ment to testify and that his testimony was false. Again, Snow
did not have access to this testimony earlier and thus had
cause to raise it for the first time in his successive petition. Ro-
land’s incentive to testify, however, was explored at trial. He
conceded that he did not report Snow’s inculpatory statement
until he was charged with a DUI. So it is unlikely this evi-
dence would have changed the outcome of the proceeding.
    Finally, Snow argues that prosecutors should have dis-
closed unredacted reports from polygraph tests of Martinez
and Scheel. Polygraph evidence is generally inadmissible un-
der Illinois law. People v. Jefferson, 705 N.E.2d 56, 62 (Ill. 1998).
The federal circuits are split on whether a Brady claim can be
based on inadmissible evidence. See United States v. Morales,
746 F.3d 310, 314 (2014) (noting that the Seventh and Fourth
Circuits have held that suppressed evidence must be admis-
sible to trigger a Brady analysis, whereas the First, Second,
Third, Sixth, and Eleventh Circuits have held the opposite).
Under either standard, however, Snow’s claim fails. The
newly discovered notes from Martinez’s test were vague and,
if anything, repetitive of the fact that Martinez did not initially
identify Snow. The notes from Scheel’s test indicate that he
18                                                  No. 17-1113

was not being truthful when he said Snow confessed to the
murder. Even if Scheel could have been impeached with this
evidence, it is unlikely that this evidence on its own would
have changed the outcome of the case.
    But our analysis does not end with the conclusion that no
singular piece of suppressed evidence is material on its own.
The evidence must be considered cumulatively. Kyles, 514
U.S. at 436–37. When all of the evidence is considered cumu-
latively, Snow has not proven a Brady violation.
    The jury heard testimony from many witnesses in this
case. Two of those witnesses testified regarding the person
they saw exit the Clark gas station around the time the silent
alarm was triggered. The jury also heard from Officer Pelo,
who arrived first at the scene. Defense counsel highlighted the
discrepancies in the testimony of Pelo and the witnesses, and
the state explained how it thought the accounts corroborated
each other.
    Twelve witnesses testified that Snow at some time made
an inculpatory statement to them or in their presence. Snow
denied making any of these statements, and his counsel pre-
sented evidence that many of these witnesses had criminal
histories and selfish reasons for testifying. It was for the jury
to determine which of these witnesses were credible.
    The only alibi witnesses presented by the defense were
Snow and his wife, Tammy. Both testified that they were
home together the entire night of the murder. Tammy testi-
fied to the grand jury, however, that it was possible Snow left
at some point that evening. The trial jury was informed of her
grand jury testimony.
No. 17-1113                                                  19

    Furthermore, the state introduced the testimony of law en-
forcement officers who recounted how Snow hid in the insu-
lation in his sister’s attic for five hours when police came to
arrest him. Officers also testified that Snow repeatedly asked
about the Little homicide investigation and inquired whether
he could receive any leniency in exchange for information he
had about the murder. Other officers testified that Snow pre-
sented false identification and then fled when they tried to ar-
rest him in Ohio in 1999.
   Taking all of this together, there is no reasonable likeli-
hood that the disclosure of the contested evidence would
have changed the outcome of the case.
                   III.   CONCLUSION
    The Illinois appellate court reasonably applied the stand-
ards set forth in Strickland v. Washington and Brady v. Maryland
when reviewing Snow’s non-defaulted claims. Even if those
claims raised for the first time in Snow’s successive petition
were not procedurally defaulted and even when considering
all of the evidence cumulatively, Snow has failed to suffi-
ciently demonstrate a constitutional violation. Therefore, we
AFFIRM the judgment of the district court. Snow’s petition
for a writ of habeas corpus is DENIED.